Citation Nr: 1227591	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for neurally mediated hypotension, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1974, to January 1981 and from December 1983, to November 2001.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and a January 2011 Board decision and remand.

A Board hearing was scheduled at the RO in July 2009, but the Veteran failed to appear.  As such, the Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 2011).

As indicated in a prior January 2011 Board decision, the issue of entitlement to an increased evaluation for service-connected irritable bowel syndrome was dismissed because the Veteran withdrew his appeal.  In an April 2012 supplemental statement of the case (SSOC), the RO continued to treat that issue as if it were on appeal.  Despite the RO's readjudication of this issue, the Board notes that it is withdrawn as of the January 2011 decision and is thus not addressed herein.  


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeal regarding the claim of entitlement to service connection for neurally mediated hypotension, to include as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the claim for entitlement to service connection for neurally mediated hypotension, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

In a November 2005 rating decision, the RO denied entitlement to service connection for neurally mediated hypotension, to include as due to an undiagnosed illness.  In November 2006, the Veteran filed a notice of disagreement (NOD).  In July 2007, the RO issued a statement of the case.  In August 2007, the Veteran perfected the appeal.  38 C.F.R. § 20.202.  In January 2011, the Board remanded this issue for additional development.  The RO issued an SSOC in April 2012.  In a June 2012 submission, however, the Veteran expressed his desire to withdraw the appeal.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue.


ORDER

The appeal regarding the issue of entitlement to service connection for neurally mediated hypotension, to include as due to an undiagnosed illness, is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


